NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 XIAOYING XIAN,                                      Nos. 12-73897
                                                        13-70746
              Petitioner,                               13-71430

    v.                                              Agency No. A088-294-525

 LORETTA E. LYNCH, Attorney General,                MEMORANDUM*

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 13, 2016**

Before: FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Xiaoying Xian, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”) (petition No. 12-73897), and of the BIA’s subsequent denials of her

motions to reconsider and reopen removal proceedings (petitions No. 13-70746

and No. 13-71430). Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we review for

abuse of discretion the denials of motions to reconsider and motions to reopen,

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petitions for

review in Nos. 12-73897 and 13-70746, and we dismiss the petition for review in

No. 13-71430.

      Substantial evidence supports the agency’s determination that Xian failed to

establish an exception excusing her untimely asylum application, which was filed

more than a year after she turned 18. See 8 C.F.R. §§ 1208.4(a)(4), (5); see also

Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92 (9th Cir. 2010). Thus, her

asylum claim fails.

      Substantial evidence also supports the agency’s adverse credibility

determination based on an inconsistency between Xian’s testimony and

documentary evidence regarding the date she was baptized. See Shrestha, 590

                                         2                                   13-70746
F.3d at 1048 (“adverse credibility finding reasonable under the totality of the

circumstances”). In the absence of credible testimony, Xian’s withholding of

removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Xian’s CAT claim fails because it is based on the same testimony the agency

found not credible, and Xian does not point to any other evidence in the record that

compels the conclusion that it is more likely than not she would be tortured by or

with the consent or acquiescence of a public official in China. See id. at 1156-57.

Thus, we deny the petition for review in No. 12-73897.

      The BIA did not abuse its discretion in denying Xian’s motion to reconsider,

where the motion failed to identify any error of fact or law in the BIA’s prior

decision dismissing her appeal. See 8 C.F.R. § 1003.2(b)(1) (a motion to

reconsider must specify errors of fact or law in a prior decision); see also

Iturribarria v. INS, 321 F.3d 889, 895 (9th Cir. 2003). Thus, we deny the petition

for review in No. 13-70746.

      Finally, we lack jurisdiction to review Xian’s challenge to the BIA’s March

20, 2013, order denying Xian’s motion to reopen because she did not timely file a

petition for review of that order. See Stone v. INS, 514 U.S. 386, 405 (1995)

(deadline for filing a petition for review from a final order of removal is

                                           3                                   13-70746
“mandatory and jurisdictional”). Thus, we dismiss the petition for review in

No. 13-71430.

      No. 12-73897, 13-70746: PETITIONS FOR REVIEW DENIED.

      No. 13-71430: PETITION FOR REVIEW DISMISSED.




                                         4                                     13-70746